        Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 1 of 28




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
MICHELLE McDONALD-WITHERSPOON,             :
Individually and as Administratrix of the  :
ESTATE OF KENYADA JONES                    :
                             Plaintiff     :
               v.                          :
                                           :
CITY OF PHILADELPHIA, WARDEN               :    CIVIL ACTION
GERALD MAY                                 :    No. 17-CV-1914
               and                         :
CORIZON HEALTH, INC., VIVIAN GANDY         :
MD, MARIAMMA SAMUEL RN                     :
               and                         :
MHM SERVICES, INC. a/k/a MHM               :
CORRECTIONAL SERVICES INC.,                :
DEBORAH HARRIS-WHITE, LSW and              :
CHERYL BALDWIN, MSW                        :
               and                         :
AMBER E. BROWNE, JEANETTE PALMER           :
                             Defendants    :
__________________________________________

 BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT OF DEFENDANTS
             CORIZON HEALTH, INC. AND VIVIAN GANDY, M.D.

I.     MATTER BEFORE THE COURT

       Motion for Summary Judgment of Defendants Corizon Health, Inc. (“Corizon”) and

Vivian Gandy, M.D. (“Gandy” or “Dr. Gandy”) for dismissal all claims made by Plaintiff in her

Second Amended Complaint, including Plaintiff’s claims relative to lost earnings/earning

capacity/economic losses, and for punitive damages.

II.    FACTUAL BACKGROUND

       Moving Defendants incorporate by reference the Joint Concise Statement of Stipulated

Material Facts filed in support of their Motion for Summary Judgment, and the Joint Defense

Appendix. This matter arises out of the death of Plaintiff’s adult son, Kenyada Jones (“Jones”),

who died on July 2, 2016 while incarcerated at Curran-Fromhold Correctional Facility

                                               2
             Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 2 of 28




(“CFCF”), a correctional facility operated by the City of Philadelphia.                        (Second Amended

Complaint, Doc. 69, Exhibit “A” ¶2). 1

         Plaintiff’s Second Amended Complaint alleges the following claims:

     Count I (Against Corizon, MHM, Gandy, Samuel, Marcinkowski, White and Baldwin):
       Negligence/Medical Malpractice, Violation of Civil Rights Under 42 U.S.C. §1983,
                 Intentional Infliction of Emotional Distress, and Violations of
                          Section 504 of the Rehabilitation Act of 1973

                               Count II (Against Browne and Palmer)
    Intentional Infliction of Emotional Distress, False Arrest/Imprisonment, Abuse of Process,
     and Malicious Prosecution (state law claims) and Violations of Equal Protection Clause
                 and Due Process Clause Under 42 U.S.C. § 1983 (federal claims)

                            Count III (Against City of Philadelphia and May)
                        Violation of Section 504 of the Rehabilitation Act of 1973

                                      Count IV (Against All Defendants)
                                              Wrongful Death

                                      Count V (Against All Defendants)
                                                 Survival

(Exhibit “A” generally).

           Plaintiff made a claim for punitive damages against all defendants.                     (Exhibit “A”

generally). Plaintiff made a claim relative to Jones’ lost future earnings, loss of earning capacity,

and economic losses, and “other financial and personal damages.” (Exhibit “A” ¶79).

           At all times relevant hereto, Defendant City of Philadelphia (“City”) provided healthcare

services to the inmate population within the Philadelphia Department of Prisons by way of a

contract with Corizon Health, Inc. (“Corizon”). (Exhibit “A” ¶¶3, 5) and the City provided

mental health services to the inmate population within the Philadelphia Department of Prisons by

way of a contract with MHM Correctional Services, Inc. ("MHM"). (Deposition of Cheryl

Baldwin, Exhibit “B” p. 22 lines 5-10). During the course of this litigation, Plaintiff named three


1
    Exhibit references correspond to the Joint Defense Appendix and exhibits referenced therein.

                                                           3
         Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 3 of 28




Corizon employees/former employees as defendants, including Vivian Gandy, M.D., Jennifer

Macrinkowski, and Mariamma Samuel, R.N.             Dr. Gandy remains a defendant.        Jennifer

Macrinkowski, who was named for the first time in Plaintiff’s Second Amended Complaint

(Doc. No. 69) was dismissed via Stipulation. (Doc. No. 78).        Mariamma Samuel, R.N., also

named for the first time in the Second Amended Complaint, no longer works for Corizon, and

has never been served with the Second Amended Complaint (or any pleading).

      It is undisputed that Dr. Gandy saw Jones on one occasion, upon Jones’ intake at CFCF on

June 29, 2016, directly following the intake assessment performed by Nurse Mariamma Samuel.

(Intake Note of Nurse Samuel, Exhibit “K”; Progress Note of Dr. Gandy, Exhibit “M”). The

assessment by Nurse Samuel noted that Jones was able to complete the screening, did not appear

under the influence of alcohol or drugs, and did not appear to be a suicide risk. (Exhibit “K” p.

1). It noted that Jones appeared anxious, that he generally appeared visually normal, that he had

high blood pressure, that he was taking medication for emotional or mental health problems,

which were listed as Zyprexa, Depekote, Cogentin, Haldol, and Benedryl, and that he had been

taking those medications for 20 years. (Exhibit “K” p. 2). It noted that Jones did not lack

support of family or friends, that he was not worried about major problems, that he did not have

a history of suicide attempts, that he did not show signs of depression, that he did not appear

incoherent, that this was not his first incarceration, that none of his family members or

significant other had attempted suicide, that he did not express signs of extreme embarrassment,

shame, or humiliation as a result of incarceration, but that he did appear anxious. (Exhibit “K”

pp. 3-4). It noted that Jones denied thinking about killing himself or feeling hopeless, and denied

other signs and symptoms of mental illness. (Exhibit “K” p. 3). Jones relayed a history of




                                                4
         Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 4 of 28




schizophrenia, manic depression, and mood swings for which he took medication, the last dose

having been taken two days prior. (Exhibit “K” p. 3).

      In her written assessment, Nurse Samuel noted that Jones was alert and oriented, had no

suicidal thoughts or ideations and that he was seen by Dr. Gandy. (Exhibit “K”, p. 4). She

initiated an urgent behavioral health referral. (Exhibit “K”, p. 4). Following her review of Nurse

Samuel’s intake assessment and her own interaction with Jones, Dr. Gandy initiated an order for

Amlodipine to address Jones’ hypertension. (Exhibit “M” p. 1; Exhibit “N”). She did not, as

part of that order, direct that the medication be dispensed “no KOP.” (Deposition Excerpts of

Dr. Gandy, Exhibit “M”). In other words, Jones was permitted to keep the medication on his

person, with his 90-day supply to be dispensed in thirty-day increments in 30-pill blister pack.

(Exhibit “M” p. 77).

      Jones was found unresponsive in his cell on July 2, 2019 and was pronounced dead shortly

thereafter. (Medical Examiner’s Report, Exhibit “V”). The Cause of Death noted on the

Autopsy Report was noted to be Hypertensive Cardiovascular Disease with “Amlodipine

Toxicity” noted under the heading “Other Significant Conditions.” (Exhibit “V”). The manner

of death was classified as “Undetermined.” (Exhibit “V”).

      Plaintiff’s Second Amended Complaint, in terms of what civil rights violations and/or

negligent conduct Plaintiff is alleging, is cryptic. In paragraphs Plaintiff’s Second Amended

Complaint alleges that Jones had a history of prior suicide attempts including attempted suicide

by overdose of pills. (Exhibit “A” ¶¶13-14, 34 and 72). However, Plaintiff, Jones’ mother with

whom he lived for much of his life including the time leading up to his 2016 incarceration,

disavowed these averments at her deposition, adamantly denying that Jones was ever suicidal or

that he had engaged in any prior suicide attempts.        (Deposition Excerpts from Plaintiff’s



                                                5
         Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 5 of 28




Deposition, Exhibit “G” pp. 78, 168-169). Specifically, Plaintiff testified: “Kenyada [Jones] has

never attempted to commit suicide, ever.” (Deposition of Plaintiff, Exhibit “G” p. 168). In

response to the follow-up question, “It’s specific in this allegation [of the Second Amended

Complaint] that [Jones’] prior [suicide] attempts were by overdose of pills.” Plaintiff responded:

“That’s a lie.” (Exhibit “G” p. 168) (emphasis added). Plaintiffs’ other son and Jones’ brother,

Maneek Jones, also denied that Jones had ever been suicidal or that he had ever attempted

suicide. (Deposition of Maneek Jones, Exhibit “T” pp. 27-28). Plaintiff has provided no

documentary evidence of prior suicide attempts. None of Plaintiff’s experts opine that Jones

committed suicide. (See Reports of Nowakowski, Brown and Lofgreen, Exhibits “CC, DD, EE,

and FF”).

      Since Plaintiff is not (or is no longer) alleging that Jones was suicidal or previously

suicidal, and is therefore not alleging that Jones committed suicide by ingesting a fatal amount of

Amlodipine, what actual wrongful conduct is being described in the Second Amended Complaint

is unclear. What “deliberate indifference” was perpetrated and how it relates to Jones’ death is

likewise unclear. Plaintiff alleges that Amlodipine is a prescription medication used to control

high blood pressure and that it was prescribed by Corizon employees. (Exhibit “A” ¶43).

Plaintiff then alleges that Defendants’ “wrongful actions of conscious and reckless disregard for

Decedent’s serious health risks violated consititute cruel and unusual punishment and

deprivation of due process . . . . and resulted in Decedent’s extreme pain, suffering and death.”

(Exhibit “A”, Second Amended Complaint, ¶44). Plaintiff, however, does not specify what the

wrongful actions were or how they caused Jones’ extreme pain, suffering, and death. Jones had

been taking his own medications just prior to intake at CFCF, and had been doing so for decades.

(Exhibit “K”). Plaintiff continues: “The acts and omissions of defendants as averred herein



                                                6
         Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 6 of 28




constituted a crime, actual fraud, actual malice and/or willful misconduct.”       (Exhibit “A”,

Second Amended Complaint, ¶¶45). Again, Plaintiff does not specify what acts or omissions by

the defendants constituted a crime, actual fraud, actual malice and/or willful misconduct.

Plaintiff fails to specify, either in her Second Amended Complaint or in her expert reports, what

correctional standards or standards of care were violated, or what egregious conduct she is

referring to.

      Given Plaintiff’s unequivocal denial of any prior suicidal ideation or attempt by Jones,

Plaintiff’s allegations are all the more confusing since she alleges Jones’ death was preventable

and “occurred due to a delay, or failure to recognize, and acute confusional [sic] state, or

delirium, in a patient at high risk for suicide attempt.” (Exhibit “A” ¶37). Further, Plaintiff

alleges in her Second Amended Complaint that Amlodipine was prescribed as “no KOP” and

that “due to the overcrowding and other ongoing problems at CFCF, the staff failed to follow

their own instructions.” (Exhibit “A” ¶33). No discovery has been conducted on any purported

“overcrowding” and none of Plaintiff’s experts have opined either that either (1) Amlodipine was

prescribed “no KOP” but administered “KOP” as is alleged in the Second Amended Complaint

or (2) that there was any overcrowding issue at CFCF. Specifically, Dr. Gandy has testified that

she ordered the medication to be given “no KOP” as there was no reason to dispense it

otherwise. (Exhibit “M” p. 44). There is no evidence that Jones was in need of emergent

medical or mental care upon arrival at CFCF. While Plaintiff alleges that Jones was in a

“desperate medical and psychiatric state” when provided with Amlodipine, she fails to cite to

any facts to support this claim. (Exhibit “A” ¶¶44-45). Jones’ intake examination does not

reflect a manic, delusional, or psychotic presentation. (Exhibit “K” and “M”). While Plaintiff

also avers that during his four days at CFCF, Jones was subjected to “extreme neglect, received



                                               7
         Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 7 of 28




inadequate and improper medical and psychiatric treatment and medication, despite requests for

improper treatment and medication, and was placed in improper housing given his condition” she

fails to cite any facts to support this claim. (Exhibit “A” ¶31). Medical records indicate Jones

received regular care from June 29 to July 2, 2019, including mental health care.

      Plaintiff’s expert reports likewise present little in the way of specifics as to the conduct of

Gandy and Corizon, the standard of care applicable to that conduct, and how it was breached by

Gandy and/or Corizon. Plaintiff has submitted the reports of three experts, Gregory P. Brown,

M.D., Victor Lofgreen, Ph.D., and Bonnie Nowakoski, M.D. (Exhibits “CC, DD, EE, and FF”).

Of these, only Brown and Nowakowski address the medical and/or psychiatric care rendered to

Jones. Brown, a psychiatrist, addresses the conduct of MHM and also addresses the capacity of

Jones to keep medicine on his person. (Exhibit “EE” p. 7). Dr. Brown opines that there is no

way to determine why Jones ingested too much medication (yet seems to suggest someone

should have foreseen this unlikely event for an inmate well-versed in self-administration of

medication). (Exhibit “EE” p. 6). Brown does not articulate what the standard of care is for

allowing an inmate/patient to keep medicine on his person, but nevertheless opines that allowing

Jones to do so fell below the standard of care. (Exhibit “EE” p. 7). He does not mention Dr.

Gandy by name and does not opine as to the standard of care applicable to her. (See Exhibit

“EE”).

      Dr. Nowakowski produced two reports: one is unsigned, is dated April 14, 2017 (well over

two years ago), and is labeled “preliminary.” (Exhibit “CC”). The report indicates that no

Philadelphia Prison System (PPS), American Correctional Association, or National Commission

on Correctional Health Care (NCCHC) written policies were violated. (Exhibit “CC p. 1). Dr.

Nowakoski did not review Dr. Gandy’s testimony and does not mention her by name, nor is a



                                                 8
         Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 8 of 28




standard of care as to Dr. Gandy articulated.        (Exhibit “CC” generally).     In a subsequent

unsigned report dated May 20, 2019 (Exhibit “DD”), Dr. Nowakoswki does not indicate she read

Dr. Gandy’s testimony or Jones’ family members’ adamant denials of prior suicide ideation or

attempts. She does not cite to any correctional standard of care that was allegedly violated.

      III. QUESTIONS PRESENTED

       A.      Should the Plaintiff’s claims against the Moving Defendants pursuant to 42
               U.S.C. §1983 be dismissed?

       SUGGESTED ANSWER:              Yes.

       B.      Should the Plaintiff’s claims against the Moving Defendants for
               negligence/malpractice be dismissed?

       SUGGESTED ANSWER:              Yes.

       C.      Should the Plaintiff’s claims against the Moving Defendants for intentional
               infliction of emotional distress be dismissed?

       SUGGESTED ANSWER:              Yes.

       D.      Should the Plaintiff’s claim for violation of Section 504 of the Rehabilitation
               Act of 1973 be dismissed?

       SUGGESTED ANSWER:              Yes.

       E.      Should Plaintiff’s claim for punitive damages against Moving Defendants be
               dismissed?

       SUGGESTED ANSWER:              Yes.

       F.      Should Plaintiff’s claim for prior earnings, projections of lost future earnings or
               loss of earning capacity as part of either fact or expert discovery?

       SUGGESTED ANSWER:              Yes.

IV.    LEGAL ARGUMENT

       A.      Standards Applicable to Summary Judgment




                                                 9
         Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 9 of 28




       Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is appropriate

“if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” F.R.C.P. 56(a); see also Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). A dispute is genuine if the evidence is such that a reasonable factfinder

could return a verdict for the nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 254 (1986). Summary judgment is granted where there is insufficient record evidence for a

reasonable factfinder to find for the nonmovant. See id. at 252.

       At the summary judgment stage, “the judge’s function is not himself to weigh the

evidence and determine the truth of the matter, but to determine whether there is a genuine issue

for trial.” Id. at 249. Issues of fact are genuine only “if the evidence is such that a reasonable

jury could return a verdict for the non-moving party”. Id. at 248. A Court shall enter summary

judgment when the moving party demonstrates that “there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a matter of law.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986). A dispute as to a material fact is genuine if “the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Id. A fact is

“material” if it might affect the outcome of the case under governing law. Id.

       To establish that a fact cannot be or is genuinely disputed, a party must: (a) cite to

particular parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of the

motion only), admissions, interrogatory answers, or other materials; or (b) show that the

materials cited do not establish the absence or presence of a genuine dispute, or that an adverse

party cannot produce admissible evidence to support the fact. Capriotti v. Allstate Property and

Casualty Ins. Co., 2012 WL 3887043 (E.D. Pa.) (citing F.R.C.P. 56(c)(1)).



                                                10
        Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 10 of 28




       B. The Moving Defendants are Not Liable on Plaintiff’s Alleged §1983 Claim As a
          Matter of Law.

              1.      Dr. Gandy Was Not “Deliberately Indifferent” to a Serious Medical
                      Need of Jones.

       The Eighth Amendment prohibition against cruel and unusual punishment is broad

enough to proscribe “deliberate indifference to serious medical needs of prisoners [that]

constitutes the ‘unnecessary and wanton infliction of pain.’” Estelle v. Gamble, 429 U.S. 97,

101 (1976). Because society does not expect that prisoners will have unqualified access to health

care, deliberate indifference to medical needs amounts to an Eighth Amendment violation only if

those needs are “serious.”    Id. at 103-104. A serious medical need is one that has been

diagnosed by a physician as requiring treatment, or one that is so obvious that a layperson

would recognize the need for a doctor’s attention. Monmouth Cty. Correctional Institute

Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987).          The prisoner has the burden of

establishing that his medical need is “serious.” Hudson v. Macmillan, 503 U.S. 1 (1992). A

plaintiff ultimately bears the burden of establishing a causal connection between the deliberate

indifference and his injuries. Thomas v. Varano, 2012 U.S Dist. LEXIS 41228 (M.D. Pa.).

       Deliberate indifference is a “subjective standard of liability consistent with recklessness

as that term is defined in criminal law.” Nicini v. Morra, 212 F.3d 798, 811 (3d Cir. 2000). As

such, the “intent” of the state actor becomes critical. Durmer v. O’Carroll, 991 F.2d 64, 69 (3d

Cir. 1993). Because Corizon is a state actor, employees of Corizon are considered prison

officials. Natale v. Camden County Correctional Facility, 318 F.3d 575, 582 (3d Cir. 2003).

       Deliberate indifference has been found where a prison official “(1) knows of a prisoner’s

need for medical treatment but intentionally refuses to provide it; (2) delays necessary medical

treatment based on a non-medical reason; or (3) prevents a prisoner from receiving needed or



                                               11
        Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 11 of 28




recommended treatment.” Hart v. City of Philadelphia, 2017 WL 3217137 (E.D. Pa.) (citing

Rouse v. Plantier, 182 F.2d 192, 197 (3d Cir. 1999)). In order to avoid dismissal of a plaintiff’s

deliberate indifference complaint, the plaintiff must allege conduct that “shocks the conscience.”

Kopec v. Coughlin, 767 F. Supp. 463, 465 (S.D.N.Y. 1990), vacated on other grounds, 922 F. 2d

152, (2nd Cir. 1991), dismissal affirmed, 767 F. Supp. 467 (S.D.N.Y. 1991) (failure to provide

inmate with new leg prosthesis over three-year period was not deliberate indifference).

       In evaluating this deliberate indifference claim, the court needs to determine whether

there is sufficient evidence from which a reasonable jury could find that Dr. Gandy acted with

deliberate indifference toward Jones’ serious medical and psychiatric needs: first, plaintiff must

make an ‘objective showing that the deprivation was ‘sufficiently serious,’ or that the result of

defendant’s denial was sufficiently serious; additionally, the plaintiff must’” make a ‘subjective’

showing that defendant acted with ‘a sufficiently culpable state of mind. Estate of Kempf v.

Washington County, 2018 U.S. Dist. LEXIS 155254 *42 (W.D. Pa.). Therefore, to succeed on

his deliberate indifference claim against Dr. Gandy, Plaintiff must demonstrate that she had the

requisite “culpable state of mind.” See id.

       Deliberate indifference is a higher standard than negligence and may be difficult to

establish, because prison medical officials have leeway in diagnosing and treating inmates.

Estelle, at 105-06. Thus, a mere violation of the “standard of care,” such as negligence, will not

suffice to rise to the level of a constitutional infringement. Pearson v. Prison Health Services,

850 F.3d 526, 538 (3d Cir. 2017), 850 F.3d at 538 (citing Estelle, 429 U.S. at 106). Notably,

Plaintiff is challenged with identifying what serious medical need Jones actually had. Since

Plaintiff denies Jones was suicidal, it would seem she was arguing that he had a nebulous

“condition” that rendered him unable to comprehend how many pills he should take. This,



                                                12
        Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 12 of 28




however is unclear, and moving Defendants submit that Plaintiff has not identified what “serious

medical need” Jones had, how moving Defendants were deliberately indifferent to it, and what

causal relationship exists between that indifference and Jones’ death. Certainly if Plaintiff’s own

experts cannot determine why Jones would have ingested too much medication, they cannot task

corrections medical staff with forecasting that unlikely behavior.

       In Pearson, a nurse examined the plaintiff-inmate and diagnosed him with a pulled

muscle, when in actuality, he had appendicitis. While the inmate claimed the nurse had delayed

or denied him medical care, the Court noted it was undisputed that she had examined him,

diagnosed him (albeit mistakenly), and decided not to elevate his condition based upon her

opinion that it was not severe. Pearson, at 538. The Court held that the inmate’s claim was that

the nurse inadequately diagnosed and treated his medical condition. Noting that the inmate had

no circumstantial evidence suggesting that the nurse subjectively appreciated the true risk of

harm, no reasonable jury could find that she acted with the “obduracy and wantonness” that

violated the Eighth Amendment. Id. at 539; see also Whitley v. Albers, 475 U.S. 312, 319

(1986) (“It is obduracy and wantonness, not inadvertence or error in good faith, that characterize

the conduct prohibited by the [Eighth Amendment]”); see also Malles v. Lehigh County, 639 F.

Supp.2d 566 (E.D. Pa.) (allegedly perfunctory examinations of inmate and failure of nurses to

recognize rash as MRSA did not constitute deliberate indifference; at most, nurses’ conduct

amounted to negligence).

       There is a critical distinction “between cases where the complaint alleges a complete

denial of medical care and those alleging inadequate medical treatment.” United States ex. rel.

Walker v. Fayette County, 599 F.2d 573, 575 n.2 (3d Cir. 1979). Although prison systems have

a duty to provide prisoners with adequate medical care, the law is clear that simple medical



                                                13
        Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 13 of 28




malpractice is insufficient to present a constitutional violation. Durmer v. O’Carroll, 991 F. 2d

64, 67 (3d Cir. 1993) (citing Estelle, 429 U.S. at 106). A Court will generally not find deliberate

indifference when some level of medical care has been offered to an inmate. Clark v. Doe, 2000

WL 1522855, at *2 (E.D. 2000) (“courts have consistently rejected Eighth Amendment claims

where an inmate has received some level of medical care”). Where a prisoner has received some

medical attention and the dispute is over the adequacy of the treatment, federal courts are

generally reluctant to second guess medical judgments and to constitutionalize claims which

sound in state tort law.” United States ex rel. Walker v. Fayette County, 599 F.2d 573, 575 n.2

(3d Cir. 1979); see also Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004). “Medical malpractice

does not become a constitutional violation merely because the victim is a prisoner.” See Estelle,

429 U.S. at 105-106.

       Prison authorities are accorded considerable latitude in the diagnosis and treatment of

prisoners. Durmer, at 67 (citing Inmates of Allegheny County Jail v. Pierce, 612 F. 2d 754, 762

(3d Cir. 1979) and White v. Napoleon, 897 F. 2d 103, 110 (3d Cir. 1990)). It is black letter law

that neither a mere disagreement between the inmate-patient and his doctor, nor a mere refusal to

provide an inmate with his or her requested course of treatment constitutes a constitutional

violation. Abu-Jamal v. Wetzel, 2017 WL 34700 (M.D. Pa. 2017) (citing Dulak v. Corizon, Inc.,

2015 U.S. Dist. LEXIS 131291, *29 (E.D. Mich. 2015)).

       A complaint that a prison or jail medical official “should have ordered additional

observation is no more than a ‘mere disagreement as to the proper medical treatment’ that does

not ‘support a claim of [a constitutional] violation unless the defendant’s “response so

deviated from professional standards of care that it amounted to deliberate indifference.’”

Pearson, 850 F.3d at 538, 543. In other words, liability may be imposed only when the decision



                                                14
        Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 14 of 28




by the professional is such a substantial departure from accepted professional judgment,

practice, or standards as to demonstrate that the person responsible actually did not base the

decision on such a judgment. Youngberg v. Romeo, 457 U.S. 307 (1982) (emphasis added).

       In Farmer v. Brennan, 511 U.S. 825, 837 (1994), the Supreme Court held that finding a

prison official liable for violating a prisoner’s Eighth Amendment rights requires proof that the

official “knows of and disregards an excessive risk to inmate health or safety; the official must

both be aware of facts from which the inference could be drawn that a substantial risk of serious

harm exists, and he must also draw the inference.” To survive a summary judgment motion on

this issue, Plaintiff must point to some evidence beyond his “raw claim” that the moving

Defendants were “deliberately indifferent,” or put another way, some evidence that the moving

Defendants knew or were aware of the risk to Plaintiff. See Natale, at 582.

       There is no evidence, direct or circumstantial, to make the inferential leap demonstrating

that Dr. Gandy had a subjective awareness that Jones, whose only behavior of note upon intake

was that he was “anxious” (not unusual for an incoming inmate), had a medical condition that

put him at a risk that was not being addressed. See Miller v. Steele-Smith, 2017 WL 5125625

(3d Cir. 2017) (citing Farmer, 511 U.S at 837) (explaining that a prisoner asserting an Eighth

Amendment claim must show that “the [prison] official ... [was] aware of facts from which the

inference could be drawn that a substantial risk of serious harm exist[ed], and [that the prison

official also drew] the inference”). There is no evidence that Dr. Gandy (1) knew Jones had a

need for urgent treatment but intentionally refused to provide it; (2) delayed necessary medical

treatment based on a non-medical reason; or (3) prevented Plaintiff from receiving needed or

recommended treatment.” See Hart v. City of Philadelphia, 2017 WL 3217137 (E.D. Pa.). An

official who is not aware of a substantial risk cannot be held liable under the Eighth Amendment.



                                               15
          Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 15 of 28




Farmer, 511 U.S. 825, 837. The courts, in assessing a §1983 claim, “presume that the treatment

of a prisoner is proper absent evidence that it violates professional standards of care.” Pearson,

850 F.3d at 535 (emphasis added); Brown v. Borough of Chambersburg, 903 F.2d 274, 278 (3d

Cir. 1990) (citing Youngberg, at 322-323). Allegations that prison medical personnel failed to

diagnose or properly treat a medical condition do not demonstrate deliberate indifference.

Pearson, at 538; see also Ponzini v. PrimeCare Medical, Inc., 269 F. Supp. 3d 444, 520 (M.D. Pa.

2017) (prison physician’s failure to ascertain correct dose of Paxil when resuming prisoner’s

medication, which allegedly contributed to his suicide, did not constitute deliberate indifference).

         Here, the elements of intent and subjective awareness are absent. Plaintiff’s own expert,

Nowakowski, concedes that Dr. Gandy’s conduct did not violate any Philadelphia Prison System

(PPS), American Correctional Association, or National Commission on Correctional Health Care

(NCCHC) policies. (Exhibit “CC p. 1). Dr. Brown likewise articulates no standard of care or

policy applicable to Dr. Gandy that was not followed. 2 In Ponzini, where the inmate met with

two members of the nursing staff, a mental health provider, and other medical staff in his four

days as a pretrial detainee, although the care he received may have been negligent and a factual

cause of his suicide, the Court held that no reasonable jury could conclude that the acts and

omissions of any of the individual defendants violated his constitutional right to adequate

medical care. Ponzini, at 522.

         To the extent the record demonstrates any culpability on the part of CFCF staff such as

Dr. Gandy, it does not rise above negligence or simple medical malpractice.                               Plaintiff’s

disagreement with Dr. Gandy’s prescribed means of administering high blood pressure

medication that Jones took outside of prison, along with many other medications, is insufficient

2
 While there is a body of case law applicable to prisoners with demonstrated suicidal propensities, Plaintiff has so
adamantly denied any such prior ideation or attempt, so much so that she called the Second Amended Complaint a
“lie,” it is unclear exactly what claim she is pursuing.

                                                         16
        Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 16 of 28




to establish deliberate indifference, particularly in the face of an overall benign intake

examination and no history of abuse of medications; indeed Plaintiff herself denies that Jones

ever attempted anything resembling an overdose on pills.

        Since Plaintiff cannot maintain a claim for deliberate indifference merely by alleging

errors in medical judgment, or challenging the quality of care Jones received, she cannot

demonstrate deliberative intent or improper motive on the part of any of the moving Defendants,

and Count I of Plaintiff’s claim must be dismissed with prejudice against Dr. Gandy. See

Nichols v. Phillips, 2018 U.S. Dist. LEXIS 214005 *7 (E.D. Pa. 2018). Assuming Plaintiff can

even establish that Jones had a serious medical need, or make the causal connection between the

unspecified “deliberate indifference” of Dr. Gandy and Jones’ death, she cannot distinguish this

case from those alleging errors in medical judgment, which do not rise to the level of a civil

rights violation.

                2.    Defendant Corizon Health, Inc. Is Not Liable on Plaintiff’s Alleged
                      §1983 Claim as a Matter of Law.

        When evaluating a claim brought under 42 U.S.C. §1983, the Court must first “identify

the exact contours of the underlying right said to have been violated” in order to determine

“whether [the plaintiff] has alleged a deprivation of a constitutional right at all.” Natale v.

Camden County Correctional Facility, 318 F.3d 575, 580-81 (3d Cir. 2003). If so, the analysis

then shifts to a determination of whether the state actor, in this case Corizon, can be held liable

for that violation. Id. (citing Berg v. County of Allegheny, 219 F.3d 261, 275 (3d Cir. 2000)).

A prisoner’s claim for inadequate medical care arises under the Eighth Amendment, as

articulated by the Supreme Court in Estelle v. Gamble, 429 U.S. 97, 103–04 (1976) (finding that

a failure to provide adequate medical care constitutes cruel and unusual punishment).




                                                17
        Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 17 of 28




       A private company that contracts with a municipality to provide health care to inmates is

acting under color of state law when it provides medical services to those inmates. See Natale,

318 F.3d at 581; see also 13a, Cmplt., ¶73).        The focus then is whether the contractor’s

employees violated the inmate’s constitutional rights. Natale, 318 F.3d at 582. However, even

assuming arguendo that Dr. Gandy violated Plaintiff’s constitutional rights, Corizon itself is

protected from liability under 42 U.S.C. §1983 pursuant to Monell v. Department of Social

Services of the City of New York, 436 U.S. 658 (1978).

       Monell provides that a private corporation contracted by a municipality to provide inmate

healthcare is treated like the municipality itself, and cannot be held liable under §1983 on a

theory of respondent superior.     Assessing liability against the private corporation in such

circumstances is limited to a situation where a policy or custom of the corporation is implicated.

Weigher v. Prison Health Servs., 402 Fed.Appx. 668, 669-70 (3d Cir. 2010); Gannaway v. Prime

Care Med., Inc., 150 F. Supp. 3d 511, 530 (E.D. Pa. 2015); Jefferson v. Husain, 2016 WL

1255731 at *13 (E.D. Pa. 2016).

        It is undisputed that Corizon is a private corporation contracted by the Philadelphia

prison system. As such, the issue before the Court is whether a “policy or custom” of Corizon is

implicated so as to allow for the imposition of liability upon Corizon pursuant to §1983. Corizon

can only be held liable if plaintiff can provide evidence that it had a relevant policy or custom

that caused the constitutional violation he alleges. Oklahoma v. Brown, 520 U.S. 397, 404

(1997); Natale, 318 F.3d at 583–84 (emphasis added).

       Not all state action rises to the level of a custom or policy. A policy is made “when a
       decisionmaker possess[ing] final authority to establish municipal policy with respect to
       the action issues a final proclamation, policy or edict.” Kneipp v. Tedder, 95 F.3d 1199,
       1212 (3d Cir.1996) (quoting Pembaur v. City of Cincinnati, 475 U.S. 469, 481 452
       (1986). A custom is an act “that has not been formally approved by an appropriate



                                               18
            Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 18 of 28




           decisionmaker,” but that is “so widespread as to have the force of law.” Oklahoma v.
           Brown, 520 U.S. at 404.

Natale, at 584.

           More specifically, there are three situations where acts of a government employee may be

deemed to be the result of a policy or custom of the governmental entity for whom the employee

works, thereby rendering the entity liable under §1983. The first is where “the appropriate

officer or entity promulgates a generally applicable statement of policy and the subsequent act

complained of is simply an implementation of that policy.” Oklahoma v. Brown, 520 U.S. at

417. The second occurs where “no rule has been announced as policy but federal law has been

violated by an act of the policymaker itself.” Id. Finally, a policy or custom may also exist

where “the policymaker has failed to act affirmatively at all, [though] the need to take some

action to control the agents of the government ‘is so obvious, and the inadequacy of existing

practice so likely to result in the violation of constitutional rights, that the policymaker can

reasonably be said to have been deliberately indifferent to the need.’” Id. at 417–18

(quoting City of Canton, Ohio v. Harris, 489 U.S. 378, 390 (1989)); see also Berg, 219 F.3d at

276 (holding that plaintiff must “demonstrat[e] that the municipal action was taken with

‘deliberate indifference’ to its known or obvious consequences”).

           Discovery has adduced no evidence of a policy or custom enacted by Corizon that

amounts to deliberate indifference to Jones’ medical needs, nor has the Plaintiff adduced any

evidence that any Corizon official with final policymaking authority acted with deliberate

indifference to Jones’ need for adequate medical care. 3 Evidence as to how the inmate himself

was treated is not evidence that Corizon has a custom or policy that caused his rights to be

violated. See Beard v. Corizon Health, Inc., No. 2017 WL 368037 *4 (E.D. Pa.) (holding that


3
    Plaintiff deposed no Corizon representative other than Dr. Gandy and Ms. Marcinkowski (now dismissed).

                                                         19
        Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 19 of 28




isolated conduct relating to plaintiff’s treatment was not evidence of a custom or policy that

caused plaintiff’s rights to be violated in that it did not show promulgation of a policy, did not

demonstrate violation of federal law, and did not demonstrate failure to in the face of an obvious

need to prevent its agents from violating inmates’ constitutional rights); see also Lomax v. City

of Philadelphia, 2017 WL 1177095 (E.D. Pa.) (where evidence in the record concerned only the

treatment of the plaintiff himself, he failed to raise a genuine issue of material fact as to custom

or policy exhibiting deliberate indifference to a prisoner's serious medical needs, and summary

judgment was therefore appropriate).

       Plaintiff has offered no expert report opining as to Corizon policy, custom and/or

practices. Plaintiff has taken no deposition of any Corizon official or administrator. Plaintiff

cannot offer any evidence that Corizon has a custom or policy that caused Jones’ rights to be

violated, as is required to maintain a cause of action pursuant to §1983 against Corizon. The

appropriate resolution in the absence of evidence of an unconstitutional custom or policy is entry

of summary judgment in Corizon’s favor. Brower v. Corizon Health Services., Inc., 2016 WL

2346754, at *3 (E.D. Pa. 2016) (dismissing deliberate indifference claim against City-contracted

health care provider where plaintiff failed to allege a custom, policy, or identify a policymaker).

Accordingly, summary judgment in favor of Corizon on Count I of Plaintiff’s Second Amended

Complaint for “deliberate indifference” is warranted and appropriate.

       C.      Moving Defendants Are Entitled to Summary Judgment on Plaintiff’s
               Claims of Negligence/Medical Malpractice.

               1.      Dr. Gandy Is Not Liable for Negligence/Malpractice.

       As noted above, while two of Plaintiff’s experts criticize the medical care received by

Plaintiff, the allegations are vague and sweeping and in the instance of Brown, do not even

mention Dr. Gandy by name. Plaintiff’s experts do not articulate any particular standard of care

                                                20
        Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 20 of 28




that Dr. Gandy breached, do not describe how she breached the standard of care, and do not

describe how the specific breach caused harm to Plaintiff, especially since express uncertainty

about how Jones died.

       Establishing a prima facie case of medical malpractice in Pennsylvania generally

requires expert testimony as to the applicable standard of care. Miville v. Abington Memorial

Hospital, 377 F. Supp. 2d 488 (E.D. Pa. 2005); Welsh v. Bulger, 698 A.2d 581, 585 (Pa. 1997).

(“[A] plaintiff must present expert testimony to establish to a reasonable degree of medical

certainty that the defendant's acts deviated from an accepted medical standard, and that such

deviation was the proximate cause of the harm suffered.”). The expert testimony requirement in

a medical malpractice action means that a plaintiff must present medical expert testimony to

establish that the care and treatment of the plaintiff by the defendant fell short of the

required standard of care, and that the breach proximately caused the plaintiff’s injury. Toogood

v. Owen J. Rogal, D.D.S., P.C., 824 A.2d 1140 (Pa. 2003).

       Moving Defendants respectfully submit that Plaintiff’s experts fail to articulate what

particular standard of care applied to Dr. Gandy at her singular visit with the Plaintiff, and how

she specifically breached that standard within the context of the chronology of correctional care.

In that Plaintiff has produced scant expert opinion, which fails to articulate the applicable

standard of care, breach, and causation, as to Dr. Gandy’s role in Jones’ death, Plaintiff’s claim

for medical malpractice/negligence against Dr. Gandy fails.

               2.       Corizon is Not Liable on Plaintiff’s Negligence/Malpractice Claim as a
                        Matter of Law.

       If possible, Plaintiff’s expert reports offer even less of a basis to meet Plaintiff’s burden

of proof against Corizon. Just as it must be presented to support a claim of medical malpractice

against an individual health care professional, expert testimony is required to demonstrate

                                                21
        Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 21 of 28




corporate negligence. See Welsh, 698 A.2d at 585. Again, the Court must look to the substance

of the expert’s testimony. Id. Plaintiff’s expert opinions are insufficient to survive summary

judgment. See Fox v. Horn, 2000 WL 49374 *8 (E.D. Pa.).

       At the summary judgment stage, Plaintiff must present expert evidence of a standard of

care, how Corizon deviated from that standard, and how that deviation lead to substantial harm.

Id. The accepted standard of care is an essential part of the expert testimony without which the

factfinder cannot make an informed judgment as to whether the defendant has been negligent.

Id. In this context, it is important to compare Corizon with like institutions. Id. Nowakowski in

fact found that Corizon had violated no applicable correctional standard. As neither expert

provides evidence of an accepted standard at any correctional institution, a jury cannot find that

Corizon was similarly situated and had violated that standard. Since Plaintiff has not presented

sufficient evidence to support a claim of corporate negligence against Corizon, entry of summary

judgment in Corizon’s favor on this count of Plaintiff’s Complaint is warranted.

       D.      Plaintiff’s Claims Against Moving Defendants for Intentional Infliction of
               Emotional Distress Fails as a Matter of Law.

       Under Pennsylvania law, a plaintiff must “demonstrate intentional outrageous or extreme

conduct by the defendant, which causes severe emotional distress” in order to state a claim for

intentional infliction of emotional distress. Reeves v. Middletown Athletic Association, 866

A.2d 1115, 1122 (Pa. Super. 2004). This has been defined as conduct “so outrageous in

character, so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in civilized society.” Id. at 1122 n.5 (quoting Hoy

v. Angelone, 554 Pa. 134, 720 A.2d 745, 754 (1998)). To sustain a claim for intentional

infliction of emotional distress against moving Defendants, Plaintiff must allege facts that rise to

the level of outrageousness required to support a such a claim. Taylor v. City of Philadelphia,

                                                22
         Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 22 of 28




2001 WL 1251454 at *1. In addition to alleging outrageous conduct, the plaintiff must also

suffer physical harm resulting from the conduct. Hoy v. Angelone, 720 A.2d 745, 754 (Pa.

1998).

         Courts applying this standard have been reluctant to label conduct “outrageous” so as to

allow recovery. Hightower v. City of Philadelphia, 1995 WL 68661 (E.D. Pa. 1995). Moreover,

courts applying Pennsylvania law have found intentional infliction of emotional distress only

where the defendant’s conduct was “atrocious” and “utterly intolerable in a civilized

community.” Id. (citing Restatement (Second) of Torts § 46, comment d (1965)). See Classen v.

Nutter, 2017 WL 6017341 (E.D. Pa.) (dismissing inmate’s claim for intentional infliction of

emotional distress where no intentional, extreme or outrageous conduct was identified).

         Cases which have found a sufficient basis for a cause of action of intentional infliction of

emotional distress have had presented only the most egregious conduct. See e.g., Papieves v.

Lawrence, 263 A.2d 118 (Pa. 1970) (defendant, after striking and killing plaintiff’s son with an

automobile, and after failing to notify authorities or seek medical assistance, buried the body in a

field where it was discovered two months later); Banyas v. Lower Bucks Hospital, 437 A.2d

1236 (Pa. Super. 1981) (defendants intentionally fabricated records to suggest that plaintiff had

killed a third party which led to plaintiff being indicted for homicide); Chuy v. Philadelphia

Eagles Football Club, 595 F.2d 1265 (3d. Cir. 1979) (defendant’s team physician released to

press information that plaintiff was suffering from fatal disease, when physician knew such

information was false).

         In contrast to the extreme conduct outlined above, and addressing the context of health

care within the prison setting, in Wilson v. Jin, 698 Fed. Appx. 667 (3d Cir. 2007), an inmate

was given extensive medical care over a period of several months. The Court noted that while



                                                 23
        Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 23 of 28




the plaintiff-inmate may disagree with the treatment he was provided, this did not render the

medical defendants’ conduct outrageous or extreme, and summary judgment was entered in

favor of the medical defendants on the inmate’s claim for intentional infliction of emotional

distress. Wilson, at 673. Plaintiff has presented no facts that rise to the level required to

maintain a cause of action for intentional infliction of emotional distress against any of the

moving Defendants. Dr. Gandy saw Jones one time for a routine intake examination and

prescribed medication in due course for an individual well-versed in taking prescription

medication independently. Accordingly, entry of summary judgment in favor of Corizon and

Gandy on Plaintiff’s claim for Intentional Infliction of Emotional Distress, as set forth in Count I

of Plaintiff’s Complaint is warranted and appropriate.

      E.     Plaintiff Cannot Make Out a Claim for Violation of Section 504 of the
             Rehabilitation Act of 1973, 29 U.S.C. §701.

      In Count I of her Second Amended Complaint, Plaintiff asserts a claim for a violation of

Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. §701. Section 504 prohibits recipients

of federal funding from discriminating against an individual because of a disability, stating:

       No otherwise qualified individual with a disability. . . shall, solely by reason of her or his
       disability, be excluded from the participation in, be denied the benefits of, or be subjected
       to discrimination under any program or activity receiving Federal financial assistance. . .
29 U.S.C. § 794(a).
       As a private company contracted with the City to provide medical services to its prison

population, as set forth in the attached Affidavit of J. Scott King, Esquire, Corizon is not a

recipient of federal assistance or funding. (Affidavit of J. Scott King, Esquire, Exhibit “D” ¶4).

Plaintiff may therefore not recover against Corizon on this claim as set forth in Count I of her

Second Amended Complaint.

        F.        Plaintiff May Not Recover Punitive Damages from Moving Defendants.


                                                24
        Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 24 of 28




       In her Second Amended Complaint, Plaintiff requests the imposition of punitive

damages.    Moving Defendants respectfully submit that punitive damages are not available

against them.

        “Neither mere negligence, nor even gross negligence, shows sufficient culpability to

justify a punitive damage award.” Castetter v. Mr. B Storage, 699 A.2d 1268, 1271–72, (Pa.

Super. 1997). Assessment of punitive damages is proper “only in cases of outrageous behavior,

where defendant’s egregious conduct shows either an evil motive or reckless indifference to the

rights of others.” Bannar v. Miller, 701 A.2d 232, 242 (Pa. Super. 1997).             An individual

defendant may be held liable in his or her individual capacity for punitive damages only if the

actions are motivated by “evil motive or intent, or when it involves reckless or callous

indifference to the federally protected rights of others.” Smith v. Wade, 461 U.S. 30, 56 (1983).

Plaintiff bears the burden of proving that the individual officials acted recklessly or callously, at

minimum, and when the plaintiff does not, summary judgment on all punitive damages claims

against the individual defendants in their individual capacities is appropriate. See Friedman v

Bethel Park Police Department, 2010 WL 1714036 (W.D. Pa.).

       The record is devoid of any evidence of evil motive or intent, any reckless or callous

indifference to Plaintiff’s rights, or any outrageous conduct on the part of moving Defendants

Corizon and Gandy.      See Williams v. Syed, 782 A.2d 1090 (Pa. Commw. 2001) (dismissing

claim for punitive damages in negligence claim by state prison inmate where facts did not

demonstrate requisite level of behavior required to impose such damages). This is not a case of

refusal to provide care, but rather of Plaintiff challenging the adequacy of his care. As such,

Plaintiff’s claim for punitive damages against moving Defendants cannot be maintained.

      G.        Plaintiff Is Unable to Maintain a Claim for Lost Earnings, Lost Earning
                Capacity, or Economic Damages.

                                                 25
        Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 25 of 28




       In Plaintiff’s Second Amended Complaint, and specifically in Count IV for Wrongful

Death, she makes a claim for loss of Jones’ future earnings, loss of earning capacity, and

economic losses, and “other financial and personal damages.” (Second Amended Complaint,

Doc. 69, Exhibit “A” ¶79). Assuming arguendo that the Court does not dismiss Plaintiffs’

claims in their entirety, Plaintiff has produced no evidence of Jones’ prior earnings, projections

of lost future earnings or loss of earning capacity as part of either fact or expert discovery.

Specifically, Plaintiff has not produced any tax returns, wage history, or information regarding

places where he worked during his lifetime. Plaintiff has produced no evidence of any other

economic losses. The only evidence Plaintiff has produced, as late as this month, is that Jones

was a “hard worker” during his lifetime, and that Plaintiff is “still searching’ for evidence of his

earnings. (Exhibit “GG”). Plaintiff’s claim for this category of damages should therefore be

dismissed with prejudice for lack of evidence, and an absence of expert testimony as to projected

lifetime earnings and earning capacity.

V.     CONCLUSION

       For the reasons set forth in the accompanying Brief, Defendants Corizon Health, Inc. and

Vivian Gandy, M.D. request entry of judgment in their favor and against Plaintiff and for

dismissal of Plaintiff’s claims against them as set forth in Count I of Plaintiff’s Complaint for:

violation of civil rights pursuant to 42 U.S.C §1983, negligence/medical malpractice, intentional

infliction of emotional distress, violation of Section 504 of the Rehabilitation Act of 1972, and

further dismissing all claims for lost earnings/earning capacity/economic damages and all claims

for punitive damages.




                                                26
       Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 26 of 28




                                O’CONNOR KIMBALL LLP

                                By:                  /s/
                                      Thomas J. Gregory, Esquire
                                      Lisa A. Cauley, Esquire
                                      Two Penn Center Plaza, Suite 1100
                                      1500 John F. Kennedy Boulevard
                                      Philadelphia, PA 19102
                                      (215) 564-0400        Facsimile: (215) 564-1973
                                      Emails: tgregory@okllp.com / lcauley@okllp.com
                                      Attorneys for Corizon Health, Inc. and Vivian
                                      Gandy, M.D.
Dated: __June 17, 2019_______




                                        27
       Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 27 of 28




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
MICHELLE McDONALD-WITHERSPOON,             :
Individually and as Administratrix of the  :
ESTATE OF KENYADA JONES                    :
                             Plaintiff     :
               v.                          :
                                           :
CITY OF PHILADELPHIA, WARDEN               :    CIVIL ACTION
GERALD MAY                                 :    No. 17-CV-1914
               and                         :
CORIZON HEALTH, INC., VIVIAN GANDY         :
MD, MARIAMMA SAMUEL RN                     :
               and                         :
MHM SERVICES, INC. a/k/a MHM               :
CORRECTIONAL SERVICES INC.,                :
DEBORAH HARRIS-WHITE, LSW and              :
CHERYL BALDWIN, MSW                        :
               and                         :
AMBER E. BROWNE, JEANETTE PALMER           :
                             Defendants    :
__________________________________________

                              CERTIFICATE OF SERVICE

       I, Lisa A. Cauley, Esquire, hereby certify that I caused a true and correct copy of the

foregoing Motion for Summary Judgment to be electronically filed with the Court on this 17th

day of June, 2019, and thereby served the following counsel of record via the Court’s ECF

system upon the following:


Stephen H. Cristal, Esquire
Goldfein & Joseph, PC
1800 John F. Kennedy Boulevard, 20th Floor
Philadelphia, PA 19103-7425




                                             28
       Case 2:17-cv-01914-JP Document 94-2 Filed 06/17/19 Page 28 of 28




Shannon G. Zabel, Esquire                    Cassidy L. Neal, Esquire
City of Philadelphia Law Department          Matis Baum O’Connor
1515 Arch Street, 14th Floor                 912 Fort Duquesne Boulevard
Philadelphia, PA 19102                       Pittsburgh, PA 15222




                                   O’CONNOR KIMBALL LLP

                                   By:                  /s/
                                         Thomas J. Gregory, Esquire
                                         Lisa A. Cauley, Esquire
                                         Two Penn Center Plaza, Suite 1100
                                         1500 John F. Kennedy Boulevard
                                         Philadelphia, PA 19102
                                         (215) 564-0400        Facsimile: (215) 564-1973
                                         Emails: tgregory@okllp.com / lcauley@okllp.com
                                         Attorneys for Corizon Health, Inc. and Vivian
                                         Gandy, M.D.
Dated: ___June 17, 2019_________




                                           29
